Exhibit ONEOK, INC. EQUITY COMPENSATION PLAN Amended and Restated December 18, 2008 1. General 1.1Purposes.The purposes of this Plan are (a)to provide competitive incentives that will enable the Company to attract, retain, motivate, and reward eligible Employees and Non-Employee Directors of the Company, and (b)to give the Company’s eligible Employees and Non-Employee Directors an interest parallel to the interests of the Company’s shareholders generally. 1.2Duration of Plan.The date of adoption and term of the Plan are as follows: (a)The Plan was initially adopted and effective on February17, 2005, the date of its first adoption and approval by the Board of Directors, such adoption of the Plan having been approved by the shareholders of the Company within one (1)year of that date, on May19, 2005. The term of the Plan as so initially adopted and approved was until a termination date of February17, 2015, or until sooner terminated by the Board of Directors. (b)The Plan, as amended and restated in and by this instrument, is effective on an Effective Date of February21, 2008, the date of its adoption and approval by the Board of Directors, provided that the shareholders of the Company thereafter approve it within one (1)year of that date. If the Plan, as so amended and restated, is so approved by the shareholders of the Company, it shall have an extended term and shall terminate on a termination date of February21, 2018, or until sooner terminated by the Board of Directors. (c)If the Plan, as so amended and restated in and by this instrument, is not so approved by the shareholders of the Company, the amendments thereto and this instrument shall not become effective and shall be of no force and effect, and the Plan shall remain in effect in accordance with its written terms and provisions as initially adopted and approved. (d)The Plan shall remain in effect until its termination date, or until the Plan is sooner terminated by the Board of Directors, and upon its termination shall continue to be administered thereafter with respect to any Stock Incentive granted prior to the date of such termination. (e)In no event shall a Stock Incentive be granted under the Plan more than ten (10)years from February21, 2008, the date the Plan, as amended and restated in and by this instrument, is adopted. 1.3The Company intends that Stock Incentives and Awards granted pursuant to the Plan be exempt from or comply with Section 409A and Treasury Regulations thereunder and the Plan shall be so construed. 1.4Amended and Restated Plan Document.The Plan is amended and restated in the form of this instrument effective December 18, 2008. 2. Definitions Unless otherwise required by the context, the following terms, when and wherever used in this Plan, shall have the meanings set forth in this
